 67302 NLRB No. 17APEX PAPER BOX CO.1The Employer attempted to recall four other employees prior to recallingthe three disputed employees. However, these individuals were unavailable for
work; either they could not be reached or they had already obtained other em-
ployment.Apex Paper Box Company and its SubsidiariesBoxit Corporation, Western Reserve Packag-
ing, Inc., North Coast Box & Container Cor-
poration and Color Tech Coating & Finishing
Company and Local 170, International Ladies'Garment Workers' Union, Petitioner. Case 8±RC±14247March 15, 1991DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHOn June 22, 1990, the Regional Director for Region8 issued a Supplemental Decision and Certification of
Representative in the above-entitled proceeding, in
which he sustained the challenges to ballots cast by
three employees laid off prior to the payroll eligibility
period and rehired by the Employer prior to the elec-
tion. In so doing, the Regional Director found the three
laid-off employees ineligible to vote as they had no
reasonable expectancy of recall as of the payroll eligi-
bility date. Thereafter, in accordance with Section
102.67 of the National Labor Relations Board Rules
and Regulations, the Employer filed a timely Request
for Review of the Regional Director's decision. In its
Request for Review, the Employer in effect argues that
inasmuch as the employees were recalled prior to the
election date, they had a reasonable expectancy of re-
call as of the payroll eligibility period and they were,
therefore, eligible to vote. We grant the Employer's
Request for Review, as it raises a substantial and mate-
rial issue.The Board has considered the entire record in thiscase and finds the following:The Employer manufactures retail packaging mate-rials at its facilities located at the Apex Paper Com-
pany on Walworth Avenue, Walford Avenue, Monroe
Avenue; Boxit Corporation on Walworth Avenue;
Western Reserve Packaging on West 65th Street; Color
Tech Coating and Finishing Company on Berea Road;
and North Coast Box & Container Corporation on
Almira Avenue in Cleveland. Prior to December 1989,
the Employer had an additional facility located on
Sobieski Avenue in Cleveland, Ohio, referred to as the
Puritas Packaging (Puritas) facility. At the Puritas fa-
cility, the Employer employed between 40 and 44 em-
ployees and manufactured boxes similar to those made
at its Apex facilities. On December 18, 1989, a fire oc-
curred at the Puritas facility, which almost completely
destroyed the building, machinery, and equipment. Im-
mediately following the fire, the Employer found posi-
tions at its other facilities for three supervisors and one
mechanic from Puritas. Of the remaining employees,
seven, including the three whose votes have been chal-
lenged, had been recalled prior to the March 30, 1990election date.1Employee Miller was recalled on Feb-ruary 28, 1990, employee Hensley was recalled during
the first week in March, and employee Harris was re-
called about the same time as the other two. Each em-
ployee received credit for his or her previous work ex-perience with respect to benefits, vacation time, insur-
ance, and seniority, and pay rate progression was com-
puted from the date of original hire. None of the dis-
puted employees was working at any time during the
payroll eligibility period.According to the Employer, its production needs hadnot changed after the fire, no accounts had been lost,
the market remained as strong as it had been, and pro-
duction requirements remained at the same levels. The
Employer stated that it had planned to recover its lost
production capacity as quickly as possible using the
existing employees. The testimony, however, estab-
lishes that when and where to resume production were
not within the Employer's control. David Meyerson,
the Employer's general counsel and director of human
resources, testified that the facility was ``a total loss,''
and that at the time of the fire, the Employer ``did not
know what was going to happen.'' Although an addi-
tional machine was installed at an Apex facility to re-
capture some of Puritas' lost production capacity,
Meyerson testified that the Employer had neither the
means nor the ability to recoup the lost manufacturing;
there was no room for additional machinery at the
other facilities, the machines themselves were unavail-
able, and there were no formal plans for rebuilding
Puritas or expanding the existing facilities.After the fire, at Meyerson's direction, Bob Down-ing, the Employer's personnel manager, informed the
employees that they had lost their jobs because of the
fire. Downing advised the employees to complete job
applications if they were interested in positions at the
Apex facility. The employees were also told, however,
that there were only a limited number of openings cur-
rently available at other facilitiesÐthe actual number
was unknown. The Employer encouraged the laid-off
employees to remain in contact if they wished to be
recalled; employees were told that if they had any
questions or wanted to know what was going on, they
should contact the personnel department. The Em-
ployer did not at any time prior to the end of the pay-
roll eligibility period communicate with the laid-off
employees regarding the availability or status of work
but did maintain a recall list. Following the payroll eli-
gibility period and prior to the election, every qualified
Puritas employee who filled out an application was re-
called; the total number of recalled employees rep-
resented approximately 35 percent of the Puritas work 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Sol-Jack Co., 286 NLRB 1173 (1987); Higgins, Inc., 111 NLRB 797(1955). It is well established that permanently laid-off employees, i.e., those
employees with no reasonable expectation of recall, are ineligible to vote.3See, e.g., S & G Concrete, 274 NLRB 895 (1985); D.H. Farms
, 206NLRB 111 (1973).4See, e.g., Gator Products, 250 NLRB 282 (1980); F. & M. Importing Co.,237 NLRB 628 (1978); Plymouth Towing Co., 178 NLRB 651 (1969).5767 F.2d 350 (7th Cir. 1985).6We note that many of the Board's prior cases loosely refer to an employ-ee's reasonable expectation of recall as of the ``date of the election,'' e.g., Sol-Jack Co., 286 NLRB 1173 (1987), or ``at the time of the election,'' e.g., DataTechnology Corp., 281 NLRB 1005 (1986). Such cases, however, usually in-volve the eligibility of voters who remained in layoff status on and after the
date of the election and, therefore, their expectancy of recall on this latter date
was likewise relevant. Cf. Southwest Distributing Co., 232 NLRB 635, 637(1977). If laid-off employees do not have a reasonable expectation of recallas of the date of the election, it is clear that such employees would be ineli-gible to vote.7Excelsior Underwear, 156 NLRB 1236 (1966); NLRB v. Wyman GordonCo., 394 U.S. 759 (1960). The list furthers access to voters. Total accuracycannot be expected, but building in ``error'' should not be encouraged.8Wyman-Gordon Co., 123 NLRB 1007, 1008 (1959) (emphasis in the origi-nal) (the Board found that although most of the laid-off employees were re-
called after the election, ``on the eligibility date the challenged voters did not
have a reasonable expectation of reemployment'').9In so doing, the Board overruled Sylvania Electric Products, 91 NLRB 296(1950), and the cases on which it relied, Whitcomb Locomotive Co., 60 NLRB1160 (1945), St. Joseph Lead Co., 66 NLRB 560 (1946), and Holeproof Ho-siery Co., 67 NLRB 1397 (1946), insofar as they were inconsistent with itsforce. Employees who returned to work were recalledsolely because of employee turnover, i.e., as a result
of an employee quitting or leaving Apex.The Employer has no formal policy or past practiceof recalling laid-off employees. During the busy season
in 1989, the Employer hired temporary employees at
another of its divisions. These temporary employees
were informed that there was no basis for them to ex-pect to be recalled. In January 1990, the Employer ad-
vised these temporary employees to apply for unem-
ployment benefits and they were not asked to complete
employment applications for jobs at other of the Em-
ployer's facilities.The issue on review is whether three of the laid-offemployees are eligible to vote. It is well established
that temporarily laid-off employees are eligible to vote.
The voting eligibility of laid-off employees depends on
whether objective factors support a reasonable expect-
ancy of recall in the near future, which establishes the
temporary nature of the layoff.2The Board examinesseveral factors in determining voter eligibility, includ-
ing the employer's past experience and future plans,
the circumstances surrounding the layoff, and what the
employees were told about the likelihood of recall.3The Employer argues that the reasonableness of the
laid-off employees' expectation of recall is determined
as of the date of the election; consequently, rehiring
the laid-off employees prior to the election establishes
the required ``expectancy'' and, therefore, they are eli-
gible to vote.The Board has long held, however, that employeesmust be employed both during the payroll eligibility
period and on the election date to be eligible to vote
in an election.4The date-certain test for determiningvoter eligibility fosters predictability and stability in
the election process and simplifies the process of iden-
tifying eligible voters. NLRB v. Town Wood Datsun.5A prerequisite that employees on lay off as of the pay-roll eligibility period have a reasonable expectation of
recall as of that time, is consistent with the date-certain
test and prevents an employer from manipulating fac-
tors relating to the likelihood of recall between the eli-
gibility and election dates.6Further, the utility and po-licing of the Excelsior7list would be compromised ifeligibility to vote could be satisfied by employment on
the date of the election. Thus, employees laid off prior
to the payroll eligibility period must have had a rea-
sonable expectation of recall as of the payroll eligi-
bility period in order to be eligible to vote in the elec-
tion, regardless of whether the employees have been
recalled prior to the election.8Tony's Trailer Service,257 NLRB 878 fn. 3 (1981).Our dissenting colleagues, however, would have usconclude that the recall of laid-off employees prior to
the election, but after the payroll eligibility period, per-
force establishes the temporary nature of the layoff,
obviating the need to evaluate the employees' expect-
ancy of recall. We believe this to be illogical, because
the occurrence of subsequent events (including the for-
tuitous recall of laid-off employees prior to the election
date) cannot change the expectation of recall that actu-
ally existed during the eligibility period. The subse-
quent recall of laid-off employees prior to the election
does not, in and of itself, require the conclusion that
the layoff is to be regarded at all material times as
temporary, any more than the recall of a laid-off em-
ployee soon after the election establishes that the lay-
off should be viewed as temporary as of the date of
the election. We note that even our dissenting col-
leagues would not wholly disregard employment status
as of the payroll eligibility periodÐat least regarding
newly hired employees. Our dissenting colleagues' dis-
tinctive treatment of laid-off employees, however,
raises the additional question of whether they would
find eligible a laid-off employee with no expectation of
recall as of the traditional payroll eligibility period,
who, due to unexpected changed circumstances devel-
oped a demonstrable expectation of recall by the elec-
tion date. In Gerber Plastic Co., 110 NLRB 269(1954), the Board considered, postelection, the eligi-
bility of two laid-off employees who had been rehired
after the eligibility date but prior to the election for
jobs substantially different from those they had per-
formed prior to their layoff. The Board found these
employees ineligible to vote, concluding that as these
employees had been permanently laid off before the
eligibility date, it was immaterial that they were re-
hired for different jobs to fill unexpected vacancies
prior to the election.9 69APEX PAPER BOX CO.decision in Gerber. In Sylvania, the layoff of employees rehired after the pay-roll eligibility date had been deemed temporary because they were rehired
prior to the election date and, therefore, the employees were eligible to vote.
The Board reaffirms its holding in Gerber, including overruling Sylvania andthe cases it relied on to the extent they are inconsistent with Gerber and thisdecision.10When other factors involved do not support an employee's having a rea-sonable expectancy of recall, statements indicating possible recall may not
overcome the totality of the evidence to the contrary. S & G Concrete Co.,274 NLRB 895 (1985). In Precision Tumbling Co., 252 NLRB 1014 (1980),the objective factors negated the reasonableness of any expectancy based on
what the employees had been told.11Member Cracraft would distinguish Gerber Plastic on the basis that there,the employees were recalled to different jobs, not to former positions. In BarrRubber Products Co., 118 NLRB 1428, 1430 (1957), however, the Board spe-cifically declined to narrow Gerber's holding on the basis advocated by thedissent, but instead reemphasized that the Gerber result was reached becauseemployees had been permanently laid off.12The Employer also argued that the Regional Director erroneously accept-ed P. Exhs. 5 and 6 into evidence. Exh. 6 is a February 20, 1990 letter from
the Employer's representative, which was distributed to the employees. The
letter sets forth the Employer's position at the preelection hearing and states
that ``it was discussed whether the Puritas employees would be allowed to
vote. The Union readily agreed with our [the Employer's] position that be-
cause of the fire, the Puritas employees did not have a reasonable expectancy
of being recalled to work.'' Exh. 5 is the Employer's posthearing brief in
which the Employer speculated as to why the Petitioner amended its petition.
The Employer argued that these documents merely contained the Employer's
legal positions and, therefore, were irrelevant and did not constitute evidence.
The standard for admissibility of evidence is relevance. The Employer has
failed to demonstrate that evidence relating to whether it intends or is able
to recall employees is irrelevant, or that the Regional Director abused his dis-
cretion by accepting Exhs. 5 and 6 into evidence. In any event, the Board
would reach the same conclusion here even if these exhibits were not consid-
ered.1Ra-Rich Mfg. Co., 120 NLRB 1444, 1447 (1958); Barry Controls, 113NLRB 26, 27±28 (1955).2When the test predicts the employee is likely to be recalled, the employeehas a continuing interest in the unit and is eligible to vote.3I agree that at the time of the layoffs the employees did not have a reason-able expectancy of recall. The plant in which they had been working burned
down. The employees, however, were recalled to one of the Employer's other
plants included in the unit.In the instant case, the evidence establishes that thethree laid-off employees had no reasonable expectationof recall as of the payroll eligibility date. According to
Meyerson's testimony, the Puritas operation was ``a
total loss,'' including the plant, machinery, and equip-
ment. Layoffs under such circumstances appeared to be
of a permanent nature and expectation of recall was
less than reasonable. Further, although there was no
question but that the Employer intended to resume pro-
duction as soon as it was able, there was no evidence
whatsoever that the Employer intended to rebuild the
destroyed facility or purchase a new facility. Further,
it was uncontradicted that the Employer anticipated
that it would be unable to recapture its lost production
at other facilities. Meyerson testified that the Employ-
er's other facilities could not absorb more labor, and
that the necessary machinery was unavailable. By the
time of the hearing, the Employer had managed to add
only one more machine at its Apex facility. The Em-
ployer's expected inability to make up for lost produc-
tion seriously diminished the reasonableness of any ex-
pectation of recall.In addition, the Employer does not have a practiceof recalling laid-off employees. Employees were ad-
vised that they were laid off because of the fire, and
that they should fill out applications if they wished to
work in one of the Employer's other facilities. The
employees, however, were also advised that there were
only a limited number of openings, if any, and they
were given no information regarding when they might
expect to be recalled, which further supports the con-
clusion that the employees had no reasonable expecta-
tion of recall. In the absence of evidence of past prac-
tice regarding layoffs, where an employee is given no
estimate as to the duration of the layoff or any specific
indication as to when, if at all, the employee will be
recalled, the Board has found that no reasonable ex-
pectancy of recall exists. Foam Fabricators, 273NLRB 511 (1984).10Finally, the evidence indicatesand the Employer admits that the employees were re-
called solely because of attrition rather than because of
its ability to recapture production or the machine added
to the Apex facility.11Accordingly, we agree with the Regional Director'sconclusion that the three employees laid off prior to
the payroll eligibility date, and recalled prior to the
election, were ineligible to vote in the election and,
therefore, that the challenges to their ballots should be
sustained. Tony's Trailer Service, supra.12ORDERThe Regional Director's Supplemental Decision andCertification of Representative is affirmed.MEMBERCRACRAFT, dissenting.Contrary to my colleagues, I would find that thethree employees who were laid off before the eligi-
bility period and recalled to substantially equivalent
positions prior to the election were only temporarily
laid off and therefore eligible to vote in the election.It is well established that an employee must be em-ployed and working in the unit on both the eligibility
and the election dates unless the employee was absent
for reasons specified in the direction of election.1TheBoard's standard direction of election states, ``Eligible
to vote are those employed during the payroll period
... including employees who were ... temporarily

laid off.'' Although the general test for temporary lay
off is, as my colleagues state, reasonable expectancy of
recall, the test is not infallible but a prediction, i.e., a
prediction that the employee will likely be recalled in
the near future.2My colleagues, in effect, apply this predictive test tofind that the employees did not have a reasonable ex-
pectancy of recall and therefore are not eligible to
vote.3My colleagues, by applying the reasonable ex-pectancy test to employees who were recalled prior to
the election, are, however, confusing the test with the
event being tested for. The issue is whether the em- 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Any employee, whether or not previously employed by the Employer, whowas employed in the unit and working on the eligibility and election dates is
an eligible employee.5In D. H. Farms Co., 192 NLRB 53, 54 (1971), reaffd. 206 NLRB 111,113 (1973), the Board held, ``It is well-established Board law that the voting
eligibility of laid-off employees depends on their expectancy of reemployment
as of the date of the election.'' See also Allstate Mfg. Co., 236 NLRB 155(1978), which found that at the time of the election an employee had a reason-
able expectation of recall based largely on the fact that two other employees
had been recalled prior to the election.As stated above, I would find that the
reasonable expectancy test is applicable only if the employee has not in fact
been recalled prior to the election. If an employee has a reasonable expectancy
of recall in the near future, the layoff is considered to be temporary, at least
for a reasonable period, and the employee is eligible to vote even if the em-
ployee is never recalled. If, however, at the time of the layoff the employee
has no reasonable expectancy of recall but nonetheless is recalled prior to the
election, the employee is eligible to vote in the election. Conversely, the em-
ployee who has no reasonable expectancy of recall is ineligible if the em-
ployee is not recalled and working prior to the election. Because of the need
for certainty in election results, postelection events, of course, will not affect
the employee's eligibility.6In St. Joseph Lead Co., 66 NLRB 561, 563 (1946), the Board held thatemployees who had no reasonable expectancy of recall were ineligible to vote
``unless these employees are rehired or reinstated ... prior to the date of the

election.'' Similarly, in Whitcomb Locomotive Co., 60 NLRB 1160, 1164(1945), the Board held that if any of the terminated employees should be re-
hired prior to the election, ``their previous termination shall be considered tem-
porary.''7As Tony's Trailer Service, 257 NLRB 878 fn. 3 (1981), is inconsistentwith my position, I would overrule it.1I note, however, that the majority finds the result in Sylvania ``illogical,because the occurrence of subsequent events cannot change the expectation of
recall that actually existed on the eligibility date.'' I must emphasize that we
are not engaged in a course on logic, but in an attempt to deal with real world
situations in a fair and equitable manner. In this light, I would find it senseless
to exclude from voting employees recalled prior to the election merely because
at one point there was no reasonable expectation that they would be recalled.
Indeed, because the recall of the laid-off employees rendered the layoff tem-
porary in fact, my colleagues' inquiry into the employees' expectation of recall
is now academic.2In the present case, it is uncontested that the Employer's recall of the threelaid-off employees was made in good faith.ployees in question were temporarily or permanentlylaid off, not whether they had a reasonable expectancy
of recall. Thus, I would find the test inapplicable
where, as here, the employees were recalled prior to
the election. As the eventÐrecallÐhas occurred, no
predictive test is needed. Because the employees were
recalled and working in substantially equivalent unit
positions prior to the election, their layoffs were per-
force temporary. Or to state it differently, the fact that
the employees were recalled overrides the test's pre-
diction.My colleagues also find that, because the employeeshad no reasonable expectancy of recall (and were not
recalled) as of the eligibility period, they are ineligible
to vote. By applying the test as of the eligibility date,
my colleagues are treating employees who were re-
called prior to the election the same as new hires.4Theproper frame of reference for the reasonable expect-
ancy test is, however, the time of the layoff. The
Board looks at the employer's past practice and the
events surrounding the layoff such as what the em-
ployee was told and the reason for the layoff (i.e., sea-
sonal, to retool, discontinuance of an operation, etc.).
I see no good reason in law or policy why the eligi-
bility period should be the cutoff date for application
of the test.5For the above reasons, I would continue to followSylvania Electric Products, 91 NLRB 296, 297 (1950),in which the Board stated, ``We have held that laidoff
employees who are rehired prior to the date of an elec-
tion shall be considered as only temporarily laid off,
and therefore eligible to vote in the election.'' The
Board found it unnecessary to decide whether the em-
ployees had a reasonable expectancy of recall.6In ad-dition, I do not consider the result in Gerber PlasticCo., 110 NLRB 269 (1954), inconsistent with my viewof the law. In that case laid-off employees were re-
hired to different jobs, not recalled to their former or
substantially equivalent positions.7For the foregoing reasons, I would find that employ-ees who were laid off but who were recalled and
working prior to the election were only temporarily
laid off. Accordingly, I would reverse the Regional Di-
rector and find that the employees in question are eli-
gible to vote.MEMBERDEVANEY, dissenting.I agree with my dissenting colleague that we shouldcontinue to follow the rule set out in Sylvania ElectricProducts, 91 NLRB 296 (1950), in which the Boardstated that it would regard laid-off employees rehired
prior to the election as only temporarily laid off and
therefore eligible to vote in the election. I also agree
with my dissenting colleague that, in the circumstances
of the present case, the three employees who were on
layoff on the eligibility cutoff date should be eligible
to vote in the election because they were recalled to
substantially equivalent positions prior to the date of
the election.I write separately, however, because I find it unnec-essary to pass or comment on whether the layoff was
viewed as permanent or temporary when it was ef-
fected or on the analytical framework and timing of
the reasonable expectation of recall test applied by the
majority. As to the former, because both permanently
and temporarily laid-off employees recalled to work
prior to the election are eligible to vote under Sylvania,I find it unnecessary to decide retrospectively the sta-
tus of the laid-off employees at the time of the layoff.
As to the latter, the only eligibility requirement under
Sylvania is that the laid-off employees be recalled priorto the date of the election. Thus, the reasonable expec-
tation of recall test is inapplicable in such cir-
cumstances and I see no reason to discuss it here.1Finally, I note that the majority asserts that onlythrough application of the reasonable expectancy of re-
call test can an employer be deterred from ``unit pack-
ing.''2Although I agree that such a danger exists, Ifind that it is not of sufficient weight to justify the re-
sult that bargaining unit employees should be 71APEX PAPER BOX CO.disenfranchised merely because they were on layoff asof the eligibility cutoff date. In this regard, I empha-
size that, unlike the situation where an employer at-
tempts to ``unit pack'' by hiring new employees, the
recall of laid-off employees is subject to close scrutiny
that can readily reveal whether the employer's recall ismade in good faith. Thus, one can examine whether
the recall is justified by the employer's changed busi-
ness prospects and economic outlook and whether therecall is conducted in an impartial manner, i.e., in ac-cord with seniority or past practice. In such cir-
cumstances, I believe the danger of ``unit packing'' is
slight and outweighed by the fundamental right of the
recalled employees to vote in the election.For the above reasons, I would reverse the RegionalDirector and find that the laid-off employees who were
recalled and working prior to the election are eligible
to vote in the election.